Banke, Presiding Judge.
The appellant brought this action against the appellees to recover for injuries allegedly sustained in a motor vehicle collision. The trial court entered an order submitting the claims to arbitration pursuant to the local rules of the Fulton County Superior Court, and the arbitration tribunal returned a decision in favor of the appellees. Based on the appellant’s failure to file a demand for jury trial within 30 days after entry of that decision, the trial court entered an order on October 30, 1989, adopting it as the final judgment in the action. Thirty-one days later, on November 30, 1989, the appellant filed a notice of appeal from this judgment. Thereafter, on December 4, 1989, he filed a motion to set aside the judgment pursuant to OCGA § 9-11-60 (d) (2). That motion was denied by the trial court on April 25, 1990. No subsequent filings appear in the record. Held:
1. The appeal must be dismissed due to the appellant’s failure to file his notice of appeal within 30 days after entry of the final judgment in the case. See OCGA § 5-6-38 (a).
2. Although the appellant enumerates as error the denial of his motion to set aside, that order would not have been subject to review in this appeal even had it been entered within the 30-day period prior to the filing of the notice of appeal, inasmuch as such appeals are subject to the application process set forth at OCGA § 5-6-35. See OCGA § 5-6-35 (a) (8). Stone v. Dawkins, 192 Ga. App. 126 (384 SE2d 225) (1989).

Appeal dismissed.


Birdsong and Cooper, JJ., concur.